United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-3425
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * Eastern District of Arkansas.
                                          *
Vincent Leon Duckett,                     *      [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                           Submitted: April 2, 2003
                               Filed: April 4, 2003
                                    ___________

Before LOKEN,* Chief Judge, BOWMAN, and WOLLMAN, Circuit Judges.
                              ___________

PER CURIAM.

      Vincent Leon Duckett pleaded guilty to conspiring to possess and utter
counterfeit securities, in violation of 18 U.S.C. § 371, and the district court1 sentenced
him to 60 months imprisonment, 3 years supervised release, and restitution of
$207,488. On appeal, Duckett argues that the district court erred in including in the


      *
       The Honorable James B. Loken became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2003.
      1
       The HONORABLE JAMES M. MOODY, United States District Judge for the
Eastern District of Arkansas.
amount of loss altered cashier’s checks totaling more than $4,000,000, because they
could not have been negotiated and thus could not have resulted in actual loss. In the
alternative, he argues that he should have received a 3-level reduction under U.S.S.G.
§ 2X1.1 (1995), because the greater loss was merely attempted and not completed.
After careful review of the record, we reject Duckett’s arguments, and we affirm.

       The district court did not clearly err in determining the amount of loss. See
United States v. Oligmueller, 198 F.3d 669, 671 (8th Cir. 1999) (standard of review).
Regardless of whether the checks could have been negotiated successfully, the
evidence at sentencing indicated Duckett intended that they result in additional losses.
See U.S.S.G. § 2F1.1, comment. (n.7) (1995) (if intended loss that defendant was
attempting to inflict can be determined, this figure will be used if it is greater than the
actual loss). Further, a reduction under section 2X1.1 was not appropriate because
the offense--conspiracy to possess forged securities--was completed, even if the loss
was not inflicted. See 18 U.S.C. § 513(a); U.S.S.G. § 2X1.1, comment. (backg’d.)
(1995).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-